The offense is possessing whisky and beer in a dry area for the purpose of sale; the punishment, a fine of $100.00.
It was agreed between the parties that Scurry County was a dry area. The Sheriff of Scurry County testified that, operating under a search warrant, he searched appellant's residence in Scurry County on the 29th of June, 1940, and found in the possession of appellant twenty-five 12-ounce cans of beer and some bottles containing whisky. Some of the beer was in the ice box and was cold. Several cans of beer were hidden under a mattress. The witness testified further that he found a great number of "beer can-openers" and two small glasses "of the size used to pour in a drink of whisky." Appellant testified that he and A.D. Davis possessed the liquor. He said that one of *Page 7 
the bottles of whisky found by the sheriff belonged to him and the other to A.D. Davis. It was appellant's further version that none of the liquor was possessed for the purpose of sale. Davis testified that he had procured a bottle of whisky under a prescription given him by a physician. He testified that he did not remember the name of the physician.
No bills of exception are brought forward. The evidence is deemed sufficient to support the judgment of conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.